               Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARGONAUT INSURANCE COMPANY,                               Civ. A. No. ______

                               Plaintiff,                  NOTICE OF REMOVAL

 v.

 DRIVETRAIN, LLC;
 ABC CORPORATIONS 1-10; and
 JOHN DOES 1-10,

                               Defendants.

        Defendant Drivetrain, LLC (“Drivetrain”) hereby files this Notice of Removal (the “Notice

of Removal”), pursuant to 28 U.S.C. § 1452(a) and Rule 9027 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), to be referred to the United States Bankruptcy Court for the

Southern District of New York (the “Bankruptcy Court”) pursuant to that certain Amended

Standing Order of Reference dated January 31, 2012, to be heard in connection with those certain

related bankruptcy cases pending as In re HSP Liquidation, LLC et al., jointly administered as case

no. 19-11608 (MEW) (Bankr. SDNY) (the “Bankruptcy Cases”). The grounds for removal include:

        1.       On or about November 4, 2020, Plaintiff filed its complaint (the “Complaint”) in

the Supreme Court of the State of New York, County of New York, Index No. 656014/2020 (the

“NY State Court Action”). A copy of the Complaint is attached hereto as Exhibit A.

        2.       On May 19, 2019 (the “Petition Date”), HSP Liquidation, LLC, formerly known as

Hollander Sleep Products, LLC (“Hollander”), and six affiliated debtors (each a “Debtor” and

collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the United States

Bankruptcy Code (the “Bankruptcy Code”) in the Bankruptcy Court, which initiated the

Bankruptcy Cases. The Bankruptcy Cases are currently pending before the Honorable Michael E.

Wiles, United States Bankruptcy Judge presiding.


DOCS_LA:334291.5 36869/003
              Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 2 of 7




       3.      The Complaint alleges that Hollander defaulted on certain import duties owed to

U.S. Customs and Border Protection (“U.S. Customs”), causing U.S. Customs to assert claims

against certain surety bonds provided by Plaintiff (the “Bonds”).            In turn, Plaintiff seeks

indemnification from Defendant Drivetrain. Complaint ¶¶ 34-35.

       4.      Section 1452 of title 28 provides, in part, that a party may remove any claim or

cause of action in a civil action to the district court if such district court has jurisdiction pursuant

to section 1334 of title 28. Section 1334(b) of title 28 provides, in pertinent part, that a district

court’s jurisdiction extends to those civil proceedings that “arise under,” “arise in” or are “related

to” a case filed under the Bankruptcy Code. See also 28 U.S.C. § 1452.

       5.      “In the Second Circuit . . . ‘related to’ bankruptcy jurisdiction exists in any civil

action where the outcome ‘might have any conceivable effect on [a bankruptcy] estate.” In re

Residential Capital, LLC, 488 B.R. 565, 572 (Bankr. S.D.N.Y. 2013) (citing In re Cuyahoga

Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992)). “Certainty, or even likelihood, is not required”

to have a “conceivable effect” on a bankruptcy estate. Id. (citing Winstar Holdings, LLC v.

Blackstone Grp. L.P., 2007 WL 4323003, at *1 n.1 (S.D.N.Y. Dec. 10, 2007)). The test of a

“conceivable effect” is met “if the outcome could alter the debtor’s rights, liabilities, options, or

freedom of action (either positively or negatively) and which in any way impacts upon the handling

and administration of the bankrupt estate.” Celotex Corp. v. Edwards, 514 U.S. 300, 308 n. 6

(1995). See also Superior Contracting Gp. Inc. v. Rachmale (In re LTC Hldgs., Inc.), 587 B.R. 25,

36 n. 58 (describing the “conceivable effect” test and citing Celotex and Pacor, Inc. v. Higgins,

743 F.2d 984 (3d Cir. 1985)).




                                                   2
              Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 3 of 7




       6.      This standard is easily met. The Complaint arises in, arises under, or otherwise is

related to the Bankruptcy Cases and is therefore removable under 28 U.S.C. §§ 1334(b) and 1452,

because, inter alia:

       a. Plaintiff submitted to the jurisdiction of the Bankruptcy Court when it filed three proofs

            of claims in the Bankruptcy Cases. Copies of Plaintiff’s claims are attached hereto as

            Exhibit B (the “Plaintiff’s Bankruptcy Claims”).


       b. Plaintiff’s Bankruptcy Claims seek indemnification from the Debtors or the Wind-

            Down Estates for amounts Plaintiff owes to the U.S. Customs on account of the same

            Bonds that Plaintiff issued in favor of U.S. Customs.


       c. Contrary to Plaintiff’s assertion (Complaint ¶ 26), Defendant Drivetrain is not a

            successor to the Debtors nor did it assume any of the Debtors’ assets and liabilities, let

            alone “all” of them. Rather, Drivetrain is the Bankruptcy Court-appointed Plan

            Administrator under the Debtors’ Modified First Amended Joint Plan Pursuant to

            Chapter 11 of the Bankruptcy Code (the “Plan”), as confirmed by Order of the

            Bankruptcy Court entered on September 5, 2019 (the “Confirmation Order”). A copy

            of the Confirmation Order and Plan (which is attached Exhibit 1 thereto) are attached

            hereto as Exhibit C.      A copy of the notice confirming Drivetrain as the Plan

            Administrator is attached as Exhibit F to the Second Amended Plan Supplement for the

            Plan, which is attached hereto as Exhibit D.


       d. Pursuant to the Plan, the Plan Administrator is exclusively authorized to reconcile and

            administer bankruptcy claims (including Plaintiff’s Bankruptcy Claims) filed in the




                                                  3
     Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 4 of 7




   Bankruptcy Cases and to wind-down the Debtors’ estates as the trustee and

   administrator of the Wind-Down Trust.


e. Plaintiff’s Bankruptcy Claims are Disputed Claims under the Plan and the Plan

   Administrator believes that Plaintiff’s Bankruptcy Claims should be Disallowed (as

   such terms are defined under the Plan) under the provisions of the Bankruptcy Code.

   The Plan Administrator intends to file objections to Plaintiff’s Bankruptcy Claims in

   the Bankruptcy Court as well as to assert counterclaims against the Plaintiff in

   Bankruptcy Court.


f. Defendant Drivetrain, as the Plan Administrator, is an “Exculpated Party” and a

   “Released Party” under the terms of the Plan.


g. Upon the Effective Date of the Plan, the Third-Party Release provisions of the Plan (set

   forth in Article VIII.D) came into effect in favor of the Plan Administrator. Plaintiff,

   and all third-party claimants against the Debtors, released any and all claims as set forth

   thereto against any Released Party, including the Plan Administrator.


h. The Plan also contains a federal injunction at Article VIII.F that enjoins the conduct of

   the Plaintiff:


            “As of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code,
   to the fullest extent permissible under applicable law, and except as otherwise expressly
   provided in the Plan or for obligations issued or required to be paid pursuant to the Plan
   or the Confirmation Order, all Entities who have held, hold, or may hold Claims or
   Interests that have been released pursuant to Article VIII.A of the Plan, released
   pursuant to the Debtor Release, the Third-Party Release, or another provision of the
   Plan (including the release of liens pursuant to Article VIII.B of the Plan), or are subject
   to exculpation pursuant to Article VIII.E of the Plan, are permanently enjoined, from
   and after the Effective Date, from taking any of the following actions against, as
   applicable, the Debtors, the Post-Effective Date Debtors, the Exculpated Parties, or the


                                          4
              Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 5 of 7




            Released Parties: (1) commencing or continuing in any manner any action or other
            proceeding of any kind on account of or in connection with or with respect to any such
            Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner
            or means any judgment, award, decree, or order against such Entities on account of or
            in connection with or with respect to any such Claims or Interests; (3) creating,
            perfecting, or enforcing any encumbrance of any kind against such Entities or the
            property or the estates of such Entities on account of or in connection with or with
            respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation,
            or recoupment of any kind, against any obligation due from such Entities or against the
            property of such Entities on account of or in connection with or with respect to any
            such Claims or Interests unless such Holder has Filed a motion requesting the right to
            perform such setoff on or before the Effective Date, and notwithstanding an indication
            of a Claim or Interest or otherwise that such Holder asserts, has, or intends to preserve
            any right of setoff pursuant to applicable law or otherwise; and (5) commencing or
            continuing in any manner any action or other proceeding of any kind on account of or
            in connection with or with respect to any such Claims or Interests released or settled
            pursuant to the Plan.”

       i. Plaintiff knowingly and willfully violated the terms of the Plan, including the release

            and federal injunction, by filing the Complaint in an attempt to evade the jurisdiction

            of the Bankruptcy Court.


       7.      As a result, Drivetrain removes the NY State Court Action to this Court under 28

U.S.C. § 1452(a) and Bankruptcy Rule 9027 pursuant to the jurisdiction of this Court under 28

U.S.C. § 1334(b), as a civil proceeding arising under Title 11, or arising in or related to cases under

Title 11, namely, the Bankruptcy Cases.

       8.      Matters “arising under” or “arising in” bankruptcy cases are core proceedings. See

28 U.S.C. § 157(b)(1). The NY State Court Action is squarely within the Bankruptcy Court’s

“core” jurisdiction within the meaning of 28 U.S.C. § 157(b)(1) and (2) for several reasons,

including that it concerns administration of the estate, allowance or disallowance of claims,

counterclaims by the estate against persons filing claims against the estate, and confirmations of

plans. See 28 U.S.C. § 157(b)(2)(B). Even if the NY State Court Action is not a core proceeding,

it is indisputably related to the Bankruptcy Cases, and thus, removal to this Court is proper.


                                                   5
             Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 6 of 7




       9.      Drivetrain was served with a copy of the Plaintiffs’ Summons and Complaint in the

NY State Court Action on or about November 10, 2020. This Notice of Removal is filed within 30

days after receipt as required by Bankruptcy Rule 9027(a)(3). This Notice of Removal is timely

under Bankruptcy Rule 9027 and 28 U.S.C. § 1452(a).

       10.     No previous notice of removal has been filed in this or any other court.

       11.     Pursuant to 28 U.S.C. § 1452(a), assignment to the Bankruptcy Court pursuant to

that certain Amended Standing Order of Reference dated January 31, 2012, which refers

bankruptcy matters from the United States District Court for the Southern District of New York to

the Bankruptcy Court, is proper.

       12.     Pursuant to Bankruptcy Rule 9027, the Notice of Removal is accompanied by a

copy of all process and pleadings filed in the NY State Court Action, with the exception of any

discovery material, and are attached hereto as Exhibit A and Exhibit E through Exhibit Q.

       13.     Pursuant to Bankruptcy Rule 9027(a)(1), Drivetrain hereby consents to entry of

final orders or judgment by this Court or the Bankruptcy Court, as applicable.

       14.     Upon the filing of this Notice of Removal in the United States District Court for

the Southern District of New York, written notice of removal will be given to Plaintiff and to the

New York County Supreme Court. Drivetrain will promptly serve on Plaintiff and file with the

New York County Supreme Court a Notice of Filing of Notice of Removal to Federal Court

pursuant to Rule 9027.




                                                6
             Case 1:20-cv-10434 Document 1 Filed 12/10/20 Page 7 of 7




       WHEREFORE, Drivetrain requests that upon receipt of this removed action, the United

States District Court for the Southern District of New York refer this action to the United States

Bankruptcy Court for the Southern District of New York.

Dated: December 10, 2020

                                             /s/ John A. Morris
                                             Bradford J. Sandler, Esq.
                                             John A. Morris, Esq.
                                             Shirley S. Cho, Esq.
                                             PACHULSKI STANG ZIEHL & JONES LLP
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017
                                             Telephone: (212) 561-7700
                                             Facsimile: (212) 561-7777

                                             Counsel to the Plan Administrator,
                                             Drivetrain, LLC




                                                7
